Citation Nr: 1805645	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-01 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable evaluation for bilateral pes planus with bone spurs prior to September 3, 2008, and to an evaluation in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active service in the Air Force from December 1975 to December 1979 and in the Army from June 1985 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a December 2008 rating decision, the RO granted service connection for bilateral pes planus with heel spurs and assigned a noncompensable rating effective July 1, 2007.  A November 2010 rating decision assigned a higher 10 percent rating effective September 3, 2008.  An April 2016 rating decision assigned a higher 30 percent rating effective September 3, 2008.  The Veteran, however, is presumed to be seeking even higher ratings during the entire period under appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

An August 2016 videoconference hearing was held before the undersigned; a transcript is of record.

In November 2016, the Board granted a claim for service connection for hypertension, and remanded claims for service connection for erectile dysfunction and for a higher rating for the bilateral pes planus.

In an August 2017 rating decision, the RO granted entitlement to service connection for erectile dysfunction.  As this award represents a complete grant of the benefit sought, the issue is no longer on appeal.



FINDINGS OF FACT

1. Prior to September 3, 2008, bilateral pes planus with bone spurs was moderate, with symptoms including a poorly-defined arch and reported symptoms of pain and swelling bilaterally with standing, walking, and at rest.

2. From September 3, 2008 to March 27, 2016, bilateral pes planus with bone spurs was severe, with symptoms including pain with standing and walking, numbness with prolonged sitting, and an antalgic gait.

3. Since March 28, 2016, bilateral pes planus with bone spurs was pronounced, with significant functional impairment due to symptoms of pain and swelling of the feet during use and nonuse and cramping of the feet during the day and night.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent evaluation prior to September 3, 2008 for bilateral pes planus with bone spurs have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Code 5276 (2017).

2. The criteria for an evaluation in excess of 30 percent from September 3, 2008 to March 27, 2016 for bilateral pes planus with bone spurs have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Code 5276 (2017).

3. The criteria for a 50 percent evaluation since March 28, 2016 for bilateral pes planus with bone spurs have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Code 5276 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in the appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding his claim; as discussed in greater detail below, the Board finds the examinations to be adequate upon which to adjudicate the merits of this appeal.  Moreover, the June 2017 examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of further "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Under Diagnostic Code 5276, for acquired flatfoot, a noncompensable rating is assigned where the flatfoot is mild with symptoms relieved by built-up shoe or arch support.  A 10 percent disability rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, 20 and 30 percent disability ratings (unilateral and bilateral, respectively) are assigned.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent disability ratings (unilateral and bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Here, after review of the evidence, the Board finds sufficient evidence to support a 10 percent rating but no higher for the appeal period prior to September 3, 2008.  To this end, on April 2007 VA examination, the Veteran reported symptoms of pain and swelling bilaterally with standing, walking, and at rest.  There was no heat or redness to the feet, but he reported fatigability in the entire foot when walking; stiffness when standing, walking, and at rest; and weakness and lack of endurance while standing and walking.  He described flare-ups that occurred weekly or more often and lasted for less than one day.  On physical examination, the examiner noted no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, skin or vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, and muscle atrophy of the foot.  The examiner also inexplicably denied that the examination was for pes planus, but did note the Veteran had very wide feet with a poorly-defined arch, stating the feet were "more flat than arched."  His gait was noted as normal.  For these reasons, the Board finds that the Veteran's bilateral pes planus with bone spurs approximates a level of impairment contemplated by a 10 percent rating due to his poorly-defined arch and self-reported pain and swelling.  The preponderance of the evidence does not support a higher rating, though, as there is no objective evidence of marked deformity or characteristic callosities or other symptoms that approximate severe flatfoot.

From September 3, 2008 through March 27, 2016, the Board finds that the preponderance of the evidence does not support an evaluation in excess of 30 percent.  In this regard, a November 2008 VA examination noted pain in the morning, which decreased with some activity but returned later in the afternoon.  The examiner reported some numbness with prolonged sitting and increased pain with prolonged standing and walking.  His gait was slightly antalgic with slow propulsion and slight shuffling.  Tenderness bilaterally and slight hallux limitus in the right big toe was noted.  The preponderance of the evidence does not support symptoms that approximate pronounced flatfoot, to include marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation.

However, after review of the evidence, the Board finds that a higher 50 percent rating for bilateral pes planus with bone spurs is warranted as of March 28, 2016.  A VA examination that day noted pain in both feet with or without weightbearing with cramping in the toes at night.  Examination revealed bilateral pain on accentuated on use, decreased longitudinal arch height, and mild or moderate symptoms of hallux valgus, but no other symptoms.  Functional loss in the form of pain on weightbearing and nonweightbearing, disturbance of locomotion, interference with sitting and standing, and pain with sleeping were noted.  A December 2016 VA examination noted similar symptoms, as well as "inward" bowing of the Achilles tendon bilaterally and cramping of all toes in both feet with sleeping.  A June 2017 VA examination noted inability to walk more than short distances, foot cramping after walking and at night, and the feelings of a "charley horse" in his arch.  The Veteran also reported swelling in his feet despite working a desk job.  Physical examination findings included flat arches with nonweightbearing that were mildly accentuated with weightbearing, and pain with range of motion and palpation.  The examiner noted the Veteran's functional capacity and ability to perform normal activities of daily living had been significantly reduced since his separation from service due to aging and the pes planus.  The Board finds that this evidence supports a finding of pronounced pes planus as of the March 28, 2016 VA examination.  While the Veteran did not have all of the symptoms specified in Diagnostic Code 5276 for a 50 percent rating, the preponderance of the evidence shows his symptoms were of a comparable severity due to the examiners' findings of significant functional impairment caused by pain, swelling, and cramping of the feet.

Accordingly, the Board finds that entitlement to a 10 percent evaluation prior to September 3, 2008 is warranted.  A rating in excess of 30 percent is not warranted from September 3, 2008 to March 27, 2016; however, a 50 percent rating is warranted effective March 28, 2016.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to an initial 10 percent evaluation prior to September 3, 2008 is granted.

Entitlement to an evaluation in excess of 30 percent from September 3, 2008 to March 27, 2016 is denied.

Entitlement to a 50 percent evaluation as of March 28, 2016 is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


